Citation Nr: 1528695	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-18 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 16, 2006, for the grant of service connection for type 2 diabetes mellitus.

3.  Entitlement to an effective date prior to August 9, 2006, for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to an initial rating in excess of 10 percent prior to March 11, 2008 for peripheral neuropathy of the right lower extremity, and in excess of 40 percent from that date.

5.  Entitlement to an initial rating in excess of 10 percent prior to March 11, 2008 for peripheral neuropathy of the left lower extremity, and in excess of 40 percent from that date.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for type 2 diabetes mellitus with a 20 percent rating effective February 16, 2006; peripheral neuropathy of the right and left lower extremities with a rating of 10 percent for each extremity effective February 16, 2006; TDIU effective August 9, 2006; and denied service connection for PTSD.  An interim October 2011 rating decision increased the ratings for peripheral neuropathy of the right and left lower extremities from 10 percent to 40 percent, effective March 11, 2008.  

In June 2015, VA received correspondence indicating the Veteran now resides in Florida.

The issue(s) of entitlement to an effective date prior to February 16, 2006, for the grant of service connection for type 2 diabetes mellitus; entitlement to an effective date prior to August 9, 2006, for the grant of a TDIU; and entitlement to initial ratings in excess of 10 percent prior to March 11, 2008 for peripheral neuropathy of each lower extremity, and in excess of 40 percent from that date are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to the promulgation of a decision in the matter, VA received written notification from the Veteran in March 2010, expressing his intent to withdraw his appeal for service connection for PTSD; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim of service connection for PTSD, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a written statement received by the Houston RO in March 2010, the Veteran clearly stated his intent to withdraw the issue of service connection for PTSD (only).  The Board notes that service connection for major depressive disorder had recently been granted.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal for service connection for PTSD must be dismissed.



ORDER

The appeal pertaining to entitlement to service connection for PTSD is dismissed.


REMAND

As to the remaining issues, in correspondence received by the Board in early June 2015 the Veteran expressed his desire to have a Travel Board hearing at the St. Petersburg, Florida RO (the Veteran now resides in Florida).  He cancelled the scheduled (June 29, 2015) Board hearing in Washington, DC, stating he was unable to travel the distance from Florida to Washington, DC due to difficulties ambulating.  It appears the RO has not scheduled him for a hearing before a Veterans Law Judge at the RO.  To accord the Veteran due process, the RO should schedule him for a Travel Board hearing as requested.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing at the St. Petersburg, Florida RO.  A copy of the notice scheduling the hearing should be placed in the record.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


